Citation Nr: 0832570	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-02 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
(bilateral) tinnitus, currently rated 10 percent disabling. 

2.  Entitlement to a compensable rating for a service-
connected multiple missing teeth due to trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran served on active duty from July 1974 to December 
1974, September 1990 to March 1993, and February 2003 to 
January 2004.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
bilateral tinnitus and assigned a 10 percent rating; and 
granted service connection for multiple missing teeth due to 
trauma, and assigned a 0 percent rating.  The veteran 
continues to appeal for higher ratings for these 
disabilities.  See AB v. Brown, 6 Vet. App. 35 (1993).

In April 2007, the veteran was scheduled for a hearing at the 
RO.  The veteran cancelled that hearing and has not requested 
that the hearing be rescheduled.  Therefore, his request for 
a hearing is considered withdrawn.  


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

2.  Some of the veteran's teeth were lost due to inservice 
trauma; the lost teeth can be restored with a prosthesis; and 
there is no significant impairment in masticatory function.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

2.  The criteria for a compensable rating for a service-
connected multiple missing teeth due to trauma have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 4.150, Diagnostic Code 9913 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Tinnitus

The veteran requested an increased evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
(DC) 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The provisions of 
the Veterans Claims Assistance Act have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002). 
II.  Dental Condition

A.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2004.  Pelegrini v. Principi, 18 Vet. 
App.112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  "[O]nce a decision awarding service connection, 
a disability rating, and an effective date has been made, 
section 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess, 19 Vet. App. at 490; 
see also Goodwin v. Peake, No. 05-876 (U.S. Vet. App. May 19, 
2008).

B.  Analysis

Diagnostic Code 9913 provides a compensable disability rating 
based on whether the lost masticatory surface can or cannot 
be restored by a suitable prosthesis.  If the lost 
masticatory surface cannot be restored, the Diagnostic Code 
9913 provides a maximum 40 percent disability rating for the 
loss of all teeth, a 30 percent rating for the loss of all 
upper teeth or all lower teeth, a 20 percent rating for the 
loss of all upper and lower posterior or upper and lower 
anterior teeth, a 10 percent rating for the loss of all upper 
anterior or lower anterior teeth, and a 10 percent rating for 
all upper and lower teeth on one side missing.  A 0 percent 
rating is assigned where the loss of masticatory surface can 
be restored by suitable prosthesis.  (Emphasis added).  These 
ratings apply only to bone loss through trauma or disease, 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling.  38 C.F.R. § 4.150.  Hence, the 
level of disability rating to be assigned under Diagnostic 
Code 9913 is first dependent whether the lost masticatory 
surface can be restored, and if not, on the number and 
location of the teeth that have been lost.

A July 2004 VA examination shows that teeth numbers 1-5, 14-
16, 17-30, 24, and 31 were missing.  The veteran was fitted 
with dentures.

Here, the degree of disability would not support the 
assignment of a compensable rating under Diagnostic Code 
9913.  The criteria of Diagnostic Code 9913 are specific, and 
an evaluation in excess of 0 percent is not warranted because 
the veteran has been fitted with dentures and therefore, the 
loss of masticatory surface has been restored by suitable 
prosthesis.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 


ORDER

A schedular evaluation in excess of 10 percent for 
(bilateral) tinnitus is denied.  

A compensable rating for a service-connected multiple missing 
teeth due to trauma is denied.




____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


